Citation Nr: 1413514	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  11-10 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for dysthymic disorder with anxiety features, also claimed as anxiety and depression, to include as secondary to service-connected adenocarcinoma of prostate status post radical prostatectomy.

2.  Entitlement to service connection for dysthymic disorder with anxiety features, also claimed as anxiety and depression, to include as secondary to service-connected adenocarcinoma of prostate status post radical prostatectomy.

3.  Entitlement to service connection for depression and anxiety disorder, to include as secondary to a renal cancer tumor.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to September 1969.

This matter comes to the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which denied reopening the previously denied claim of entitlement to service connection for dysthymic disorder with some anxiety features (claimed as anxiety and depression), secondary to service-connected prostate cancer; and which denied service connection for depression and anxiety disorder, to include as secondary to renal cancer.

In March 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The service connection issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  An unappealed RO rating decision in May 2008 denied service connection for dysthymic disorder with anxiety features (claimed as anxiety), to include as secondary to prostate cancer; this decision is final.

2.  Evidence added to the record since the May 2008 RO rating decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for dysthymic disorder with anxiety features and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's May 2008 rating decision that denied service connection for dysthymic disorder with anxiety features is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  New and material evidence has been received since the May 2008 RO rating decision to reopen the claim for service connection for dysthymic disorder with anxiety features.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

In light of the Board's favorable determination to reopen the Veteran's previously denied claim for service connection for dysthymic disorder with anxiety features, no further discussion of VCAA compliance is needed at this time.

Criteria & Analysis

In a May 2008 rating decision, the RO denied the Veteran's claim for service connection for dysthymic disorder with some anxiety features on the basis of service treatment records, post-service VA treatment records, and a February 2008 VA examination report and medical opinion.  The RO denied the claim because the medical and opinion evidence was silent for complaints, diagnosis, or treatment for depression or anxiety during service; VA treatment records reflected a reported onset of depression in 1998 and depressive disorder and anxiety disorder were diagnosed years prior to the July 2007 diagnosis of prostate cancer; and the Veteran attributed his depression and anxiety to his divorce after 26 years of marriage, losing contact with his adult son after the divorce, an automobile accident in 2003, and feeling afraid to drive after the accident.  The February 2008 VA examiner concluded that dysthymic disorder with some anxiety features had an onset six years before he began psychiatric treatment in 2004 and was not related or secondary to his service-connected prostate cancer.

The Veteran was notified in writing of the RO's May 2008 determination and his appellate rights and did not appeal.  Moreover, new and material evidence was not received within one year of its issuance to preclude finality pursuant to 38 C.F.R. § 3.156(b).  Hence, the May 2008 decision is final. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

A claim will be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

An application to reopen the Veteran's claim was received in October 2009.  VA received new evidence with the present claim and the Board finds that the new evidence is material.  New VA treatment records reflect that the Veteran underwent a retropubic radical prostatectomy in March 2008.  A September 2009 VA examination report identifies urinary symptoms and sexual dysfunction attributed to the prostate cancer status post prostatectomy.  Subsequent VA treatment records reflect that the Veteran continued to seek treatment for depression and anxiety and disclosed complaints regarding urinary incontinence, sexual dysfunction, and decline in health to mental health providers.  New records also document use of Depend guards for incontinence, and in October 2009 correspondence the Veteran described urinary incontinence causing anxiety.  Finally, the disability rating for prostate cancer status post radical prostatectomy was increased from 40 to 60 percent in a February 2012 rating decision, effective August 24, 2011.

The recently received medical and lay evidence, when considered with the evidence previously assembled relates to an unestablished fact necessary to substantiate the claim for service connection on a secondary basis.  The evidence since the last final denial raises the possibility that the Veteran's residual manifestations of prostate cancer status post radical prostatectomy may have aggravated his depression and anxiety disorder.  Accordingly, the standards under 3.156(a) have been met and the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


ORDER

New and material evidence has been received to reopen a claim for entitlement to service connection for dysthymic disorder with anxiety features; to this extent only, the appeal is allowed.


REMAND

The Veteran was afforded a VA mental disorders examination in February 2008.  Although the examiner provided medical opinions regarding the claim of service connection for depression and anxiety (diagnosed as dysthymic disorder with anxiety features) on a direct and secondary basis, the examiner did not provide an opinion as to whether the service-connected prostate cancer aggravates the Veteran's dysthymic disorder with anxiety features.  The Veteran should be afforded another VA examination to obtain a necessary medical opinion.

Regarding the issue of entitlement to service connection for depression and anxiety disorder claimed as secondary to renal cancer, the Board observes that a renal tumor was found incidentally in October 2007 during a workup for prostate cancer.  The Veteran is not service connected for renal cancer, and he has not claimed entitlement to service connection for renal cancer.  

The symptoms and diagnoses of depression and anxiety disorder related to renal cancer are essentially the same as the claim of service connection for dysthymic disorder with anxiety features secondary to or aggravated by prostate cancer.  Therefore, the Board finds that the issue of depression and anxiety related to renal cancer is inextricably intertwined with the issue of dysthymic disorder with anxiety features aggravated by prostate cancer, which is being remanded, and thus the Board will defer consideration of the appeal with regard to entitlement to depression and anxiety claimed as secondary to renal cancer.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Complete, ongoing records regarding the Veteran's treatment for depression, anxiety, and residuals of prostate cancer should also be obtained from the San Juan VA Medical Center (VAMC) dated since March 2008.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all medical records regarding the Veteran's treatment (including for depression, anxiety, and residuals of prostate cancer) from the San Juan VAMC dated since March 2008.

2.  After the above has been completed to the extent possible and the records have been associated with the claims file, the Veteran should be afforded a VA mental disorders examination.  The purpose of the examination is to determine whether the Veteran has a current depressive and/or anxiety disorder that was caused or aggravated by service-connected prostate cancer status post radical prostatectomy.  The claims file and a complete copy of this Remand must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, including psychological testing, and the results should be reported in detail. 

Following review of the claims file and examination of the Veteran, the examiner should clearly identify all psychiatric disorders found.  With respect to each diagnosed psychiatric disability (other than a personality disorder), the psychiatrist or psychologist should opine as to whether it is at least as likely as not (50 percent or greater probability) that the current psychiatric disability was caused or aggravated (permanently worsened beyond natural progression) by his prostate cancer status post radical prostatectomy.  

A medical analysis and rationale are to be included with all opinions expressed.

3.  After undertaking any other development deemed appropriate the AMC/RO should re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


